His Honor, CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
The petition recites that the City of New Orleans sold certain property for taxes of 1911, to Paul Sianuee and executed a deed to him which was registered in the Conveyance Office; that the plaintiff offered to redeem said property from Saunee who refused to accept the tender,that petitioner is the registered owner of said property and is entitled to have the inscription of said sale can-celled.
Saunee denied the allegations, of the petition except the tax sale to him, but averred that by an act under private signature executed prior to the tender he had transferred all his rights in said property to Mrs. Rosa Richard, wife of Louis Ford, who claimed to be owner of the property. This private act, however, had not been registered up to the filing of this suit.
Judgment was rendered January 19, as prayed for ordering the cancellation of the inscription.
*310Opinion and decree, June 1st, 1914.
Rehearing refused, June 30, 1914.
Thereafter a rule was taken to tax costs ¡against Saunee. The rule was made absolute on February 25.
Saunee took a devolutive appeal from both judgments, the one on the merits, and the one on the rule for costs.
Plaintiff was not entitled to an unconditional judgment upon the mere tender to Saunee. Upon the latter’s refusal he should have deposited the amount due the purchaser at tax sale “with the Collector,” Sec. 65 of Act 170 of 1898, p. 377.
31 A., 330; 33 La., 432; 113 La., 93; 121 La,, 63.
It is therefore ordered that the judgment herein rendered on January 19, be amended by providing that said judgment shall become executory only after the plaintiff shall have deposited the amount due the tax pui~chaser with the Tax Collector, and that as thus amended it be affirmed.
It is further ordered that the judgment rendered February 25, be affirmed.
It is further ordered that the defendant pay the costs of the District Court, and that the plaintiff pay the costs of this Court.